DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “angle A” or “angle B”. See, e.g., Spec. paragraphs [0032], [0038], [0050], and [0056]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Applicant indicates (see Rem. 18) that corrected figures 6 and 12 were filed concurrently with the claim amendments and remarks. However, no figures were filed on 12/16/2020, and the objections to the drawings are therefore being maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 23, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 23, and 37 each require that the body be “a rod tip body that is affixed to said tip end of said shaft,” rendering the claims indefinite, because it is unclear as to how the body may be affixed both to a middle portion of the shaft (claims 8, 22, and 36, respectively), and also to the tip end of the shaft.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9, 23, and 37 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 9, 23, and 37 each require that the body be “a rod tip body that is affixed to said tip end of said shaft,” which contradicts the limitations in claims 8, 22, and 36, 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 12, 15, 16, 18, 20, 21, 27, 29, 30, 32, 34, 35, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter, U.S. Patent No. 2,544,238 (submitted by Applicants on IDS filed 10/22/2018), in view of Akiba et al., U.S. Patent No. 5,479,740 (hereinafter Akiba; submitted by Applicants on IDS filed 10/22/2018).
Re Claim 1, Ritter teaches a fishing rod comprising:
A shaft (6) having a base end (near handle; see figure 1), a tip end (near 15; see id.), and a longitudinal axis (see id.);
A body (15 or 21) affixed to the shaft (see id. and 1:41-47), the body defining a line passageway (17, passageway formed by 18; or opening in 22, passageway formed by corresponding structure in 21; compare figures 2-4 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 15 or 21; see figures 2-4), a first end (end having 16 or 24), and a second end (end having 17 or 22);
Wherein the outer surface of the body defines a line opening (opening formed by top of 18; or opening formed by top of corresponding sidewall structure in figure 4; compare figures 2-4 with Applicants’ figures 2 and 6), the line opening in communication with the line passageway (see figures 3 and 4 and 1:48-54), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations (see figures 2-4 and 1:41-54; compare figures 2-4 with Applicants’ figures 2 and 6);
Wherein the body tapers to the first end (see figures 1, 3, and 4), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id. and 1:44-47.
Ritter does not teach the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft.
see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Ritter to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at 4:34-38.
Re Claim 2, Ritter as modified by Akiba teaches that the body is a rod tip body that is affixed to the tip end of the shaft. See Ritter at figure 1 and 1:41-47.
Re Claim 4, Ritter as modified by Akiba teaches that the second end of the body defines an exit orifice (Ritter 17 or 22; see Ritter at figures 2-4, 1:44-47, and 2:6-16); wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations. See id. and Ritter at 1:48-54.
Re Claim 5, Ritter as modified by Akiba teaches that the outer surface of the body is smooth. See Ritter at figures 2-4 and 1:41-54; compare Ritter figures 2-4 with Applicants’ figures 2 and 6.
Re Claim 6, Ritter as modified by Akiba teaches that the body defines an exit orifice (Ritter 17 or 22; see Ritter at figures 2-4, 1:44-47, and 2:6-16); the line passageway is in communication with the line opening and the exit orifice (see Ritter at See Ritter at figures 2-4 and compare with Applicants’ figures 2 and 6.
Re Claim 12, Ritter teaches a fishing rod comprising:
A shaft (6) having a base end (near handle; see figure 1) and a tip end (near 15; see id.);
A body (15 or 21) affixed to the shaft (see id. and 1:41-47), the body defining a line passageway (17, passageway formed by 18; or opening in 22, passageway formed by corresponding structure in 21; compare figures 2-4 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 15 or 21; see figures 2-4), a first end (end having 16 or 24), and a second end (end having 17 or 22);
The outer surface of the body defines a line opening (opening formed by top of 18; or opening formed by top of corresponding sidewall structure in figure 4; compare figures 2-4 with Applicants’ figures 2 and 6) having a proximal end and a distal end (see figures 2-4), the line opening in communication with the line passageway (see figures 3 and 4 and 1:48-54), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations (see figures 2-4 and 1:41-54; compare figures 2-4 with Applicants’ figures 2 and 6);
Wherein the outer surface of the body is smooth (see id.);
Wherein the shaft has a longitudinal axis (see 
Wherein the body tapers to the first end (see figures 1, 3, and 4), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id. and 1:44-47.
Ritter does not teach the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Ritter to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at 4:34-38.
Re Claim 15, Ritter teaches a fishing rod comprising:
A shaft (6) having a base end (near handle; see figure 1), a tip end (near 15; see id.), and a longitudinal axis (see id.);
A body (15 or 21) affixed to the shaft (see id. and 1:41-47), the body defining a line passageway (17, passageway formed by 18; or opening in 22, passageway formed by corresponding structure in 21; compare figures 2-4 with see figures 3 and 4, 1:41-46, and 2:20-25), an outer surface (outer surfaces of 15 or 21; see figures 2-4), a first end (end having 16 or 24), a second end (end having 17 or 22), and a line opening (opening formed by top of 18; or opening formed by top of corresponding sidewall structure in figure 4; compare figures 2-4 with Applicants’ figures 2 and 6);
Wherein the second end of the body defines an exit orifice (17 or 22; see figures 2-4, 1:44-47, and 2:6-16); 
Wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations (see id. and Ritter at 1:48-54);
Wherein the body tapers to the first end (see figures 1, 3, and 4), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id. and 1:44-47.
Ritter does not teach the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Ritter to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure See Akiba at 4:34-38.
Re Claim 16, Ritter as modified by Akiba teaches that the body is a rod tip body that is affixed to the tip end of the shaft. See Ritter at figure 1 and 1:41-47.
Re Claim 18, Ritter as modified by Akiba teaches that the outer surface of the body defines the line opening (compare Ritter figures 2-4 with Applicants’ figures 2 and 6), the line opening in communication with the line passageway (see Ritter at figures 3 and 4 and 1:48-54), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations. See Ritter at figures 2-4 and 1:41-54; compare figures 2-4 with Applicants’ figures 2 and 6.
Re Claim 20, Ritter as modified by Akiba teaches that the outer surface of the body is smooth. See Ritter at figures 2-4 and 1:41-54; compare Ritter figures 2-4 with Applicants’ figures 2 and 6.
Re Claim 21, Ritter as modified by Akiba teaches that the line passageway is in communication with the line opening and the exit orifice (see Ritter at figures 3 and 4 and 1:44-54); wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings. See Ritter at figures 2-4 and compare with Applicants’ figures 2 and 6.
Re Claim 27, Ritter teaches a fishing rod comprising:
A shaft (6) having a base end (near handle; see figure 1) and a tip end (near 15; see id.
A body (15 or 21) affixed to the shaft (see id. and 1:41-47), the body defining a line passageway (17, passageway formed by 18; or opening in 22, passageway formed by corresponding structure in 21; compare figures 2-4 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 15 or 21; see figures 2-4), a first end (end having 16 or 24), a second end (end having 17 or 22); and a line opening (opening formed by top of 18; or opening formed by top of corresponding sidewall structure in figure 4; compare figures 2-4 with Applicants’ figures 2 and 6);
The second end of the body defines an exit orifice (17 or 22; see figures 2-4, 1:44-47, and 2:6-16);  
Wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations (see figures 2-4, 1:44-54, and 2:6-16); and
Wherein the outer surface of the body is smooth (see figures 2-4 and 1:41-54; compare figures 2-4 with Applicants’ figures 2 and 6);
Wherein the shaft has a longitudinal axis (see figure 1); 
Wherein the body tapers to the first end (see figures 1, 3, and 4), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id. and 1:44-47.
Ritter does not teach the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Ritter to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at 4:34-38.
Re Claim 29, Ritter teaches a fishing rod comprising:
A shaft (6) having a base end (near handle; see figure 1), a tip end (near 15; see id.), and a longitudinal axis (see id.);
A body (15 or 21) affixed to the shaft (see id. and 1:41-47), the body defining a line passageway (17, passageway formed by 18; or opening in 22, passageway formed by corresponding structure in 21; compare figures 2-4 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 15 or 21; see figures 2-4), a first end (end having 16 or 24), a second end (end having 17 or 22), and a line opening (opening formed by top of 18; or opening formed by top of corresponding sidewall structure in figure 4; compare figures 2-4 with Applicants’ figures 2 and 6);
The second end of the body defines an exit orifice (17 or 22; see figures 2-4, 1:44-47, and 2:6-16); 
The line passageway in communication with the line opening and the exit orifice (see 
Wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings (see figures 2-4 and compare with Applicants’ figures 2 and 6);
Wherein the body tapers to the first end (see figures 1, 3, and 4), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id. and 1:44-47.
Ritter does not teach the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Ritter to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at 4:34-38.
Re Claim 30, Ritter as modified by Akiba teaches that the body is a rod tip body that is affixed to the tip end of the shaft. See Ritter at figure 1 and 1:41-47.
compare Ritter figures 2-4 with Applicants’ figures 2 and 6), the line opening in communication with the line passageway (see Ritter at figures 3 and 4 and 1:48-54), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations. See Ritter at figures 2-4 and 1:41-54; compare figures 2-4 with Applicants’ figures 2 and 6.
Re Claim 34, Ritter as modified by Akiba teaches that the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations. See Ritter at figures 2-4, 1:44-54, and 2:6-16.
Re Claim 35, Ritter as modified by Akiba teaches that the outer surface of the body is smooth. See Ritter at figures 2-4 and 1:41-54; compare Ritter figures 2-4 with Applicants’ figures 2 and 6.
Re Claim 42, Ritter teaches a fishing rod comprising:
A shaft (6) having a base end (near handle; see figure 1) and a tip end (near 15; see id.);
A body (15 or 21) affixed to the shaft (see id. and 1:41-47), the body defining a line passageway (17, passageway formed by 18; or opening in 22, passageway formed by corresponding structure in 21; compare figures 2-4 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 15 or 21; see figures 2-4), a first end (end having 16 or 24), a second end (end having 17 or 22); 
The body defines a line opening (opening formed by top of 18; or opening formed by top of corresponding sidewall structure in figure 4; compare figures with Applicants’ figures 2 and 6) and an exit orifice (17 or 22; see figures 2-4, 1:44-47, and 2:6-16);  
The line passageway in communication with the line opening and the exit orifice (see figures 2-4, 1:44-47, and 2:6-16);
Wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings (see figures 2-4 and compare with Applicants’ figures 2 and 6); and
Wherein the outer surface of the body is smooth (see figures 2-4 and 1:41-54; compare figures 2-4 with Applicants’ figures 2 and 6);
Wherein the shaft has a longitudinal axis (see figure 1); 
Wherein the body tapers to the first end (see figures 1, 3, and 4), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id. and 1:44-47.
Ritter does not teach the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Ritter to have the outer surface of the body See Akiba at 4:34-38.
Claims 1, 2, 4-7, 12, 15, 16, 18-21, 27, 29, 30, 32-35, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tjernlund, U.S. Patent No. 2,996,825, in view of Akiba.
Re Claim 1, Tjernlund teaches a fishing rod comprising:
A shaft (20) having a base end (near handle, not shown but conventional for fishing rods), a tip end (see figure 1), and a longitudinal axis (see figures 1 and 3);
A body (8) affixed to the shaft (see id. and figure 3), the body defining a line passageway (passageway formed by 30, 38; compare figures 3 and 5 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 8; see figure 5), a first end (end having 10), and a second end (end having 14);
Wherein the outer surface of the body defines a line opening (opening formed by top of 30, between 34; compare figures 3 and 5 with Applicants’ figures 2 and 6), the line opening in communication with the line passageway (see figure 3), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations (see 
Wherein the body tapers to the first end (see figures 1, 3, and 5), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id.
Tjernlund does not teach the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Tjernlund to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at 4:34-38.
Re Claim 2, Tjernlund as modified by Akiba teaches that the body is a rod tip body that is affixed to the tip end of the shaft. See Tjernlund at figures 1 and 3.
Re Claim 4, Tjernlund as modified by Akiba teaches that the second end of the body defines an exit orifice (Tjernlund 40; see Tjernlund at figure 3); wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations. See Tjernlund at figures 2-5 and 2:65-3:6.
See Tjernlund at figure 1-5 and 2:65-3:6.
Re Claim 6, Tjernlund as modified by Akiba teaches that the body defines an exit orifice (Tjernlund 40; see Tjernlund at figure 3); the line passageway is in communication with the line opening and the exit orifice (see id.); wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings. See Tjernlund at figures 2-5.
Re Claim 7, Tjernlund as modified by Akiba teaches that the outer surface of the body is comprised of an upper surface, a lower surface, a right surface, and a left surface (see Tjernlund at figures 1-5); the upper surface of the body defining a right side, a left side, and the line opening (see id.), the line opening in communication with the line passageway (see id.), the upper surface defining a continuous, uninterrupted surface from the first end to the second end of the body and from the right side to the left side of the upper surface but for the line opening (compare Tjernlund figure 5 with Applicants’ figure 2) for avoiding hook snag locations (see Tjernlund at 2:65-3:6); wherein the lower surface of the body defines a continuous, uninterrupted surface from the first end to the second end of the body and from a right side to a left side of the lower surface for avoiding hook snag locations (see Tjernlund at figures 1-5 and 2:65-3:6); wherein the left surface and the right surface define a continuous, uninterrupted surface from the first end to the second end of the body and from the upper surface to the lower surface of the body for avoiding hook snag locations. See id.
Re Claim 12, Tjernlund teaches a fishing rod comprising:
A shaft (20) having a base end (near handle, not shown but conventional for fishing rods) and a tip end (see figure 1);
A body (8) affixed to the shaft (see id. and figure 3), the body defining a line passageway (passageway formed by 30, 38; compare figures 3 and 5 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 8; see figure 5), a first end (end having 10), and a second end (end having 14);
The outer surface of the body defines a line opening (opening formed by top of 30, between 34; compare figures 3 and 5 with Applicants’ figures 2 and 6) having a proximal end and a distal end (see figures 3 and 5), the line opening in communication with the line passageway (see figure 3), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations (see figures 1, 4, and 5 and 2:65-3:6);
Wherein the outer surface of the body is smooth (see id.);
Wherein the shaft has a longitudinal axis (see figures 1 and 3); 
Wherein the body tapers to the first end (see figures 1, 3, and 5), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id.
Tjernlund does not teach the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Tjernlund to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at 4:34-38.
Re Claim 15, Tjernlund teaches a fishing rod comprising:
A shaft (20) having a base end (near handle, not shown but conventional for fishing rods), a tip end (see figure 1), and a longitudinal axis (see figures 1 and 3);
A body (8) affixed to the shaft (see id. and figure 3), the body defining a line passageway (passageway formed by 30, 38; compare figures 3 and 5 with Applicants’ figures 2 and 6), a receiving cavity (16), an outer surface (outer surfaces of 8; see figure 5), a first end (end having 10), a second end (end having 14); and a line opening (opening formed by top of 30, between 34; compare figures 3 and 5 with Applicants’ figures 2 and 6);
Wherein the second end of the body defines an exit orifice (40; see figure 3); 
Wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations (see 
Wherein the body tapers to the first end (see figures 1, 3, and 5), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id.
Tjernlund does not teach the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Tjernlund to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at 4:34-38.
Re Claim 16, Tjernlund as modified by Akiba teaches that the body is a rod tip body that is affixed to the tip end of the shaft. See Tjernlund at figures 1 and 3.
Re Claim 18, Tjernlund as modified by Akiba teaches that the outer surface of the body defines the line opening (compare Tjernlund figures 3 and 5 with Applicants’ figures 2 and 6), the line opening in communication with the line passageway (see figure 3), the outer surface defining a continuous, uninterrupted surface from the first see figures 1, 4, and 5 and 2:65-3:6
Re Claim 19, Tjernlund as modified by Akiba teaches that the outer surface of the body is comprised of an upper surface, a lower surface, a left surface, and a right surface (see Tjernlund at figures 1-5); the upper surface of the body defining the line opening (see id.), the line opening in communication with the line passageway (see id.), the upper surface defining a continuous, uninterrupted surface from the first end to the second end of the body and from the right side to the left side of the upper surface but for the line opening (compare Tjernlund figure 5 with Applicants’ figure 2) for avoiding hook snag locations (see Tjernlund at 2:65-3:6); wherein the lower surface of the body defines a continuous, uninterrupted surface from the first end to the second end of the body and from a right side to a left side of the lower surface for avoiding hook snag locations (see Tjernlund at figures 1-5 and 2:65-3:6); wherein the left surface and the right surface define a continuous, uninterrupted surface from the first end to the second end of the body and from the upper surface to the lower surface of the body for avoiding hook snag locations. See id.
Re Claim 20, Tjernlund as modified by Akiba teaches that the outer surface of the body is smooth. See Tjernlund at figure 1-5 and 2:65-3:6.
Re Claim 21, Tjernlund as modified by Akiba teaches that the line passageway is in communication with the line opening and the exit orifice (see Tjernlund at figure 3); wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings. See Tjernlund at figures 2-5.
Re Claim 27, Tjernlund teaches a fishing rod comprising:
A shaft (20) having a base end (near handle, not shown but conventional for fishing rods) and a tip end (see figure 1);
A body (8) affixed to the shaft (see id. and figure 3), the body defining a line passageway (passageway formed by 30, 38; compare figures 3 and 5 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 8; see figure 5), a first end (end having 10), and a second end (end having 14), and a line opening (opening formed by top of 30, between 34; compare figures 3 and 5 with Applicants’ figures 2 and 6);
The second end of the body defines an exit orifice (40; see figure 3); 
Wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations (see figures 2-5 and 2:65-3:6); and
Wherein the outer surface of the body is smooth (see id.);
The shaft has a longitudinal axis (see figures 1 and 3); 
Wherein the body tapers to the first end (see figures 1, 3, and 5), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id.
Tjernlund does not teach the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Tjernlund to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at 4:34-38.
Re Claim 29, Tjernlund teaches a fishing rod comprising:
A shaft (20) having a base end (near handle, not shown but conventional for fishing rods), a tip end (see figure 1), and a longitudinal axis (see figures 1 and 3);
A body (8) affixed to the shaft (see id. and figure 3), the body defining a line passageway (passageway formed by 30, 38; compare figures 3 and 5 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 8; see figure 5), a first end (end having 10), a second end (end having 14), and a line opening (opening formed by top of 30, between 34; compare figures 3 and 5 with Applicants’ figures 2 and 6);
The second end of the body defines an exit orifice (40; see Tjernlund at figure 3); 
The line passageway in communication with the line opening and the exit orifice (see id.
Wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings (see figures 2-5);
Wherein the body tapers to the first end (see figures 1, 3, and 5), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id.
Tjernlund does not teach the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Tjernlund to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at 4:34-38.
Re Claim 30, Tjernlund as modified by Akiba teaches that the body is a rod tip body that is affixed to the tip end of the shaft. See Tjernlund at figures 1 and 3.
Re Claim 32, Tjernlund as modified by Akiba teaches that the outer surface of the body defines the line opening (compare Tjernlund figures 3 and 5 with Applicants’ see Tjernlund at figure 3), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations. See Tjernlund at figures 1, 4, and 5 and 2:65-3:6.
Re Claim 33, Tjernlund as modified by Akiba teaches that the outer surface of the body is comprised of an upper surface, a lower surface, a right surface, and a left surface (see Tjernlund at figures 1-5); the upper surface of the body defining the line opening (see id.), the line opening in communication with the line passageway (see id.), the upper surface defining a continuous, uninterrupted surface from the first end to the second end of the body and from the right side to the left side of the upper surface but for the line opening (compare Tjernlund figure 5 with Applicants’ figure 2) for avoiding hook snag locations (see Tjernlund at 2:65-3:6); wherein the lower surface of the body defines a continuous, uninterrupted surface from the first end to the second end of the body and from a right side to a left side of the lower surface for avoiding hook snag locations (see Tjernlund at figures 1-5 and 2:65-3:6); wherein the left surface and the right surface define a continuous, uninterrupted surface from the first end to the second end of the body and from the upper surface to the lower surface of the body for avoiding hook snag locations. See id.
Re Claim 34, Tjernlund as modified by Akiba teaches that the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations. See Tjernlund at figures 2-5 and 2:65-3:6.
Re Claim 35, Tjernlund as modified by Akiba teaches that the outer surface of the body is smooth. See Tjernlund at figure 1-5 and 2:65-3:6.

A shaft (20) having a base end (near handle, not shown but conventional for fishing rods) and a tip end (see figure 1);
A body (8) affixed to the shaft (see id. and figure 3), the body defining a line passageway (passageway formed by 30, 38; compare figures 3 and 5 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 8; see figure 5), a first end (end having 10), and a second end (end having 14);
The body defines a line opening (opening formed by top of 30, between 34; compare figures 3 and 5 with Applicants’ figures 2 and 6) and an exit orifice (40; see figure 3); 
The line passageway in communication with the line opening and the exit orifice (see id. and figure 5);
Wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings (see figures 2-5); and
Wherein the outer surface of the body is smooth (see id. and 2:65-3:6);
The shaft has a longitudinal axis (see figures 1 and 3); 
Wherein the body tapers to the first end (see figures 1, 3, and 5), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id.
Tjernlund does not teach the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft.
see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Tjernlund to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at 4:34-38.
Claims 3, 17, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter, Akiba, and Nakahata et al., U.S. Patent Application Publication No. 2015/0272098 A1 (hereinafter Nakahata).
Re Claim 3, Ritter teaches a fishing rod comprising:
A shaft (6) having a base end (near handle; see figure 1), a tip end (near 15; see id.), and a longitudinal axis (see id.);
A body (15 or 21) affixed to the shaft (see id. and 1:41-47), the body defining a line passageway (17, passageway formed by 18; or opening in 22, passageway formed by corresponding structure in 21; compare figures 2-4 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 15 or 21; see 
Wherein the outer surface of the body defines a line opening (opening formed by top of 18; or opening formed by top of corresponding sidewall structure in figure 4; compare figures 2-4 with Applicants’ figures 2 and 6), the line opening in communication with the line passageway (see figures 3 and 4 and 1:48-54), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations (see figures 2-4 and 1:41-54; compare figures 2-4 with Applicants’ figures 2 and 6);
Wherein the body tapers to the first end (see figures 1, 3, and 4), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id. and 1:44-47.
Ritter does not teach the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft. Additionally, Ritter teaches that the body is a rod tip body that is affixed to the tip end of the shaft (see figure 1), rather than a middle line guide body. Ritter teaches a middle line guide body (8) affixed to a middle portion of the shaft (see figure 1 and 1:31-36), but teaches that the middle line guide has a different body than that claimed in claim 3.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
See Akiba at 4:34-38.
And Nakahata, similarly directed to a fishing line guide, teaches that it is well-known in the art to have a rod tip body (9) affixed to a tip end of a fishing rod shaft (10), and a middle line guide body (8A or 8B) affixed to a middle portion of the shaft (see figures 1 and 2), wherein the tip end and middle line guide bodies have similar construction, varying only in the receiving orifice and angle of the guide. See figure 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the rod tip body of Ritter as modified by Akiba to be a middle line guide body, i.e., to modify the middle line guide body of Ritter to be similar to that of the tip end, in order to facilitate manufacture and to have the sloping of the body to mirror the angle of the fishing line for reduced friction. See Ritter at figure 1.
Re Claim 17, Ritter teaches a fishing rod comprising:
A shaft (6) having a base end (near handle; see figure 1), a tip end (near 15; see id.), and a longitudinal axis (see id.);
A body (15 or 21) affixed to the shaft (see id. and 1:41-47), the body defining a line passageway (17, passageway formed by 18; or opening in 22, passageway formed by corresponding structure in 21; compare figures 2-4 with Applicants’ figures 2 and 6), a receiving cavity (16 or 24; see figures 3 and 4, 1:41-46, see figures 2-4), a first end (end having 16 or 24), a second end (end having 17 or 22), and a line opening (opening formed by top of 18; or opening formed by top of corresponding sidewall structure in figure 4; compare figures 2-4 with Applicants’ figures 2 and 6);
Wherein the second end of the body defines an exit orifice (17 or 22; see figures 2-4, 1:44-47, and 2:6-16); 
Wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations (see id. and Ritter at 1:48-54);
Wherein the body tapers to the first end (see figures 1, 3, and 4), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id. and 1:44-47.
Ritter does not teach the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft. Additionally, Ritter teaches that the body is a rod tip body that is affixed to the tip end of the shaft (see figure 1), rather than a middle line guide body. Ritter teaches a middle line guide body (8) affixed to a middle portion of the shaft (see figure 1 and 1:31-36), but teaches that the middle line guide has a different body than that claimed in claim 17.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
See Akiba at 4:34-38.
And Nakahata, similarly directed to a fishing line guide, teaches that it is well-known in the art to have a rod tip body (9) affixed to a tip end of a fishing rod shaft (10), and a middle line guide body (8A or 8B) affixed to a middle portion of the shaft (see figures 1 and 2), wherein the tip end and middle line guide bodies have similar construction, varying only in the receiving orifice and angle of the guide. See figure 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the rod tip body of Ritter as modified by Akiba to be a middle line guide body, i.e., to modify the middle line guide body of Ritter to be similar to that of the tip end, in order to facilitate manufacture and to have the sloping of the body to mirror the angle of the fishing line for reduced friction. See Ritter at figure 1.
Re Claim 31, Ritter teaches a fishing rod comprising:
A shaft (6) having a base end (near handle; see figure 1), a tip end (near 15; see id.), and a longitudinal axis (see id.);
A body (15 or 21) affixed to the shaft (see id. and 1:41-47), the body defining a line passageway (17, passageway formed by 18; or opening in 22, passageway formed by corresponding structure in 21; compare figures 2-4 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 15 or 21; see figures 2-compare figures 2-4 with Applicants’ figures 2 and 6);
The second end of the body defines an exit orifice (17 or 22; see figures 2-4, 1:44-47, and 2:6-16); 
The line passageway in communication with the line opening and the exit orifice (see figures 3 and 4 and 1:44-54);
Wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings (see figures 2-4 and compare with Applicants’ figures 2 and 6);
Wherein the body tapers to the first end (see figures 1, 3, and 4), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id. and 1:44-47.
Ritter does not teach the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft. Additionally, Ritter teaches that the body is a rod tip body that is affixed to the tip end of the shaft (see figure 1), rather than a middle line guide body. Ritter teaches a middle line guide body (8) affixed to a middle portion of the shaft (see figure 1 and 1:31-36), but teaches that the middle line guide has a different body than that claimed in claim 31.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Ritter to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at 4:34-38.
And Nakahata, similarly directed to a fishing line guide, teaches that it is well-known in the art to have a rod tip body (9) affixed to a tip end of a fishing rod shaft (10), and a middle line guide body (8A or 8B) affixed to a middle portion of the shaft (see figures 1 and 2), wherein the tip end and middle line guide bodies have similar construction, varying only in the receiving orifice and angle of the guide. See figure 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the rod tip body of Ritter as modified by Akiba to be a middle line guide body, i.e., to modify the middle line guide body of Ritter to be similar to that of the tip end, in order to facilitate manufacture and to have the sloping of the body to mirror the angle of the fishing line for reduced friction. See Ritter at figure 1.
Claims 3, 17, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tjernlund, Akiba, and Nakahata.
Re Claim 3, Tjernlund teaches a fishing rod comprising:
A shaft (20) having a base end (near handle, not shown but conventional for fishing rods), a tip end (see figure 1), and a longitudinal axis (see figures 1 and 3);
A body (8) affixed to the shaft (see id. and figure 3), the body defining a line passageway (passageway formed by 30, 38; compare figures 3 and 5 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 8; see figure 5), a first end (end having 10), and a second end (end having 14);
Wherein the outer surface of the body defines a line opening (opening formed by top of 30, between 34; compare figures 3 and 5 with Applicants’ figures 2 and 6), the line opening in communication with the line passageway (see figure 3), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations (see figures 1, 4, and 5 and 2:65-3:6);
Wherein the body tapers to the first end (see figures 1, 3, and 5), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id.
Tjernlund does not teach the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft. Additionally, Tjernlund teaches that the body is a rod tip body that is affixed to the tip end of the shaft (see figure 1), rather than a middle line guide body. Tjernlund teaches a middle line guide body affixed to a middle portion of the shaft (see id.), but teaches that the middle line guide has a different body than that claimed in claim 3.
see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Tjernlund to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at 4:34-38.
And Nakahata, similarly directed to a fishing line guide, teaches that it is well-known in the art to have a rod tip body (9) affixed to a tip end of a fishing rod shaft (10), and a middle line guide body (8A or 8B) affixed to a middle portion of the shaft (see figures 1 and 2), wherein the tip end and middle line guide bodies have similar construction, varying only in the receiving orifice and angle of the guide. See figure 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the rod tip body of Tjernlund as modified by Akiba to be a middle line guide body, i.e., to modify the middle line guide body of Tjernlund to be similar to that of the tip end, in order to facilitate manufacture and to have the sloping of the body to mirror the angle of the fishing line for reduced friction. See Tjernlund at figure 1.
Re Claim 17, Tjernlund teaches a fishing rod comprising:
A shaft (20) having a base end (near handle, not shown but conventional for fishing rods), a tip end (see figure 1), and a longitudinal axis (see figures 1 and 3);
A body (8) affixed to the shaft (see id. and figure 3), the body defining a line passageway (passageway formed by 30, 38; compare figures 3 and 5 with Applicants’ figures 2 and 6), a receiving cavity (16), an outer surface (outer surfaces of 8; see figure 5), a first end (end having 10), a second end (end having 14); and a line opening (opening formed by top of 30, between 34; compare figures 3 and 5 with Applicants’ figures 2 and 6);
Wherein the second end of the body defines an exit orifice (40; see figure 3); 
Wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations (see figures 2-5 and 2:65-3:6);
Wherein the body tapers to the first end (see figures 1, 3, and 5), the first end having a size approximately equal to a diameter of the shaft (see figure 3), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id.
Tjernlund does not teach the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft. Additionally, Tjernlund teaches that the body is a rod tip body that is affixed to the tip end of the shaft (see figure 1), rather than a middle line guide body. Tjernlund teaches a middle line guide body affixed to a middle portion of the shaft (see id.), but teaches that the middle line guide has a different body than that claimed in claim 17.
see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Tjernlund to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at 4:34-38.
And Nakahata, similarly directed to a fishing line guide, teaches that it is well-known in the art to have a rod tip body (9) affixed to a tip end of a fishing rod shaft (10), and a middle line guide body (8A or 8B) affixed to a middle portion of the shaft (see figures 1 and 2), wherein the tip end and middle line guide bodies have similar construction, varying only in the receiving orifice and angle of the guide. See figure 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the rod tip body of Tjernlund as modified by Akiba to be a middle line guide body, i.e., to modify the middle line guide body of Tjernlund to be similar to that of the tip end, in order to facilitate manufacture and to have the sloping of the body to mirror the angle of the fishing line for reduced friction. See Tjernlund at figure 1.
Re Claim 31, Tjernlund teaches a fishing rod comprising:
A shaft (20) having a base end (near handle, not shown but conventional for fishing rods), a tip end (see figure 1), and a longitudinal axis (see figures 1 and 3);
A body (8) affixed to the shaft (see id. and figure 3), the body defining a line passageway (passageway formed by 30, 38; compare figures 3 and 5 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 8; see figure 5), a first end (end having 10), a second end (end having 14), and a line opening (opening formed by top of 30, between 34; compare figures 3 and 5 with Applicants’ figures 2 and 6);
The second end of the body defines an exit orifice (40; see Tjernlund at figure 3); 
The line passageway in communication with the line opening and the exit orifice (see id.);
Wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings (see figures 2-5);
Wherein the body tapers to the first end (see figures 1, 3, and 5), the first end having a size approximately equal to a diameter of the shaft (see figure 3), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See id.
Tjernlund does not teach the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft. Additionally, Tjernlund teaches that the body is a rod tip body that is affixed to the tip end of the shaft (see figure 1), rather than a middle line guide body. Tjernlund see id.), but teaches that the middle line guide has a different body than that claimed in claim 31.
Akiba, similarly directed to a fishing rod line guide having a body (see, e.g., figures 1 and 3), teaches that it is well-known in the art for the body to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Tjernlund to have the outer surface of the body transitioning from the first end to the second end at less than a 20 degree departure from the longitudinal axis of the shaft, as taught by Akiba, in order to reduce friction between the line and the guide for durability of the line and the guide. See Akiba at 4:34-38.
And Nakahata, similarly directed to a fishing line guide, teaches that it is well-known in the art to have a rod tip body (9) affixed to a tip end of a fishing rod shaft (10), and a middle line guide body (8A or 8B) affixed to a middle portion of the shaft (see figures 1 and 2), wherein the tip end and middle line guide bodies have similar construction, varying only in the receiving orifice and angle of the guide. See figure 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the rod tip body of Tjernlund as modified by Akiba to be a middle line guide body, i.e., to modify the middle line guide body of Tjernlund to be similar to that of the tip end, in order to facilitate manufacture and to have the sloping of See Tjernlund at figure 1.
Claim(s) 8, 9, 11, 13, 22, 23, 25, 28, 36, 37, 39, and 41 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ritter, U.S. Patent No. 2,544,238 (submitted by Applicants on IDS filed 10/22/2018).
Re Claim 8, Ritter discloses a fishing rod comprising:
A shaft (6) having a base end (near handle; see figure 1) and a tip end (near 15; see id.);
A body (15 or 21) affixed to the shaft (see id. and 1:41-47), the body defining a line passageway (17, passageway formed by 18; or opening in 22, passageway formed by corresponding structure in 21; compare figures 2-4 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 15 or 21; see figures 2-4), a first end (end having 16 or 24), and a second end (end having 17 or 22);
The outer surface of the body defines a line opening (opening formed by top of 18; or opening formed by top of corresponding sidewall structure in figure 4; compare figures 2-4 with Applicants’ figures 2 and 6) having a proximal end and a distal end (see figures 2-4), the line opening in communication with the line passageway (see figures 3 and 4 and 1:48-54), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations (see figures 2-4 and 1:41-54; compare figures 2-4 with Applicants’ figures 2 and 6);
Wherein the outer surface of the body is smooth. See id.
See figure 1 and 1:41-47.
Re Claim 11, Ritter discloses that the second end of the body defines an exit orifice (17 or 22; see figures 2-4, 1:44-47, and 2:6-16); wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations. See id. and 1:48-54.
Re Claim 13, Ritter discloses that the body defines an exit orifice (17 or 22; see figures 2-4, 1:44-47, and 2:6-16); the line passageway is in communication with the line opening and the exit orifice (see figures 3 and 4 and 1:44-54); wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings. See figures 2-4 and compare with Applicants’ figures 2 and 6.
Re Claim 22, Ritter discloses a fishing rod comprising:
A shaft (6) having a base end (near handle; see figure 1) and a tip end (near 15; see id.);
A body (15 or 21) affixed to the shaft (see id. and 1:41-47), the body defining a line passageway (17, passageway formed by 18; or opening in 22, passageway formed by corresponding structure in 21; compare figures 2-4 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 15 or 21; see figures 2-4), a first end (end having 16 or 24), a second end (end having 17 or 22); and a line opening (opening formed by top of 18; or opening formed by top of corresponding sidewall structure in figure 4; compare figures 2-4 with Applicants’ figures 2 and 6);
The second end of the body defines an exit orifice (17 or 22; see 
Wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations (see figures 2-4, 1:44-54, and 2:6-16); and
Wherein the outer surface of the body is smooth. See figures 2-4 and 1:41-54; compare figures 2-4 with Applicants’ figures 2 and 6.
Re Claim 23, Ritter discloses that the body is a rod tip body that is affixed to the tip end of the shaft. See figure 1 and 1:41-47.
Re Claim 25, Ritter discloses that the outer surface of the body defines the line opening (compare figures 2-4 with Applicants’ figures 2 and 6), the line opening in communication with the line passageway (see figures 3 and 4 and 1:48-54), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations. See figures 2-4 and 1:41-54; compare figures 2-4 with Applicants’ figures 2 and 6.
Re Claim 28, Ritter discloses that the second end of the body defines an exit orifice (17 or 22; see figures 2-4, 1:44-47, and 2:6-16); the line passageway is in communication with the line opening and the exit orifice (see id.); wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings. See figures 2-4 and compare with Applicants’ figures 2 and 6.
Re Claim 36, Ritter discloses a fishing rod comprising:
A shaft (6) having a base end (near handle; see figure 1) and a tip end (near 15; see id.);
A body (15 or 21) affixed to the shaft (see id. and 1:41-47), the body defining a line passageway (17, passageway formed by 18; or opening in 22, compare figures 2-4 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 15 or 21; see figures 2-4), a first end (end having 16 or 24), a second end (end having 17 or 22); 
The body defines a line opening (opening formed by top of 18; or opening formed by top of corresponding sidewall structure in figure 4; compare figures 2-4 with Applicants’ figures 2 and 6) and an exit orifice (17 or 22; see figures 2-4, 1:44-47, and 2:6-16);  
The line passageway in communication with the line opening and the exit orifice (see figures 2-4, 1:44-47, and 2:6-16);
Wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings (see figures 2-4 and compare with Applicants’ figures 2 and 6); and
Wherein the outer surface of the body is smooth. See figures 2-4 and 1:41-54; compare figures 2-4 with Applicants’ figures 2 and 6.
Re Claim 37, Ritter discloses that the body is a rod tip body that is affixed to the tip end of the shaft. See figure 1 and 1:41-47.
Re Claim 39, Ritter discloses that the outer surface of the body defines the line opening (compare figures 2-4 with Applicants’ figures 2 and 6), the line opening in communication with the line passageway (see figures 3 and 4 and 1:48-54), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations. See figures 2-4 and 1:41-54; compare figures 2-4 with Applicants’ figures 2 and 6.
see figures 2-4, 1:44-47, and 2:6-16); wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations. See figures 2-4, 1:44-54, and 2:6-16.
Claim(s) 8, 9, 11, 13, 14, 22, 23, 25, 26, 28, 36, 37, and 39-41 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Tjernlund, U.S. Patent No. 2,996,825.
Re Claim 8, Tjernlund discloses a fishing rod comprising:
A shaft (20) having a base end (near handle, not shown but conventional for fishing rods) and a tip end (see figure 1);
A body (8) affixed to the shaft (see id. and figure 3), the body defining a line passageway (passageway formed by 30, 38; compare figures 3 and 5 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 8; see figure 5), a first end (end having 10), and a second end (end having 14);
The outer surface of the body defines a line opening (opening formed by top of 30, between 34; compare figures 3 and 5 with Applicants’ figures 2 and 6) having a proximal end and a distal end (see figures 3 and 5), the line opening in communication with the line passageway (see figure 3), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations (see figures 1, 4, and 5 and 2:65-3:6);
Wherein the outer surface of the body is smooth. See id.
See figures 1 and 3.
Re Claim 11, Tjernlund discloses that the second end of the body defines an exit orifice (40; see figure 3); wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations. See figures 2-5 and 2:65-3:6.
Re Claim 13, Tjernlund discloses that the body defines an exit orifice (40; see figure 3); the line passageway is in communication with the line opening and the exit orifice (see id.); wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings. See figures 2-5.
Re Claim 14, Tjernlund discloses that the outer surface of the body is comprised of an upper surface, a lower surface, a right surface, and a left surface (see figures 1-5); the upper surface of the body defines the line opening (see id.), the line opening in communication with the line passageway (see id.), the upper surface defining a continuous, uninterrupted surface from the first end to the second end of the body and from a right side to a left side of the upper surface but for the line opening (compare figure 5 with Applicants’ figure 2) for avoiding hook snag locations (see 2:65-3:6); wherein the lower surface of the body defines a continuous, uninterrupted surface from the first end to the second end of the body and from a right side to a left side of the lower surface for avoiding hook snag locations (see figures 1-5 and 2:65-3:6); wherein the left surface and the right surface define a continuous, uninterrupted surface from the first end to the second end of the body and from the upper surface to the lower surface of the body for avoiding hook snag locations. See id.

A shaft (20) having a base end (near handle, not shown but conventional for fishing rods) and a tip end (see figure 1);
A body (8) affixed to the shaft (see id. and figure 3), the body defining a line passageway (passageway formed by 30, 38; compare figures 3 and 5 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 8; see figure 5), a first end (end having 10), and a second end (end having 14), and a line opening (opening formed by top of 30, between 34; compare figures 3 and 5 with Applicants’ figures 2 and 6);
The second end of the body defines an exit orifice (40; see figure 3); 
Wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations (see figures 2-5 and 2:65-3:6); and
Wherein the outer surface of the body is smooth. See id.
Re Claim 23, Tjernlund discloses that the body is a rod tip body that is affixed to the tip end of the shaft. See figures 1 and 3.
Re Claim 25, Tjernlund discloses that the outer surface of the body defines the line opening (figures 3 and 5 with Applicants’ figures 2 and 6), the line opening in communication with the line passageway (see figure 3), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations. See figures 1, 4, and 5 and 2:65-3:6.
see figures 1-5); the upper surface of the body defining the line opening (see id.), the line opening in communication with the line passageway (see id.), the upper surface defining a continuous, uninterrupted surface from the first end to the second end of the body and from a right side to a left side of the upper surface but for the line opening (compare figure 5 with Applicants’ figure 2) for avoiding hook snag locations (see 2:65-3:6); wherein the lower surface of the body defines a continuous, uninterrupted surface from the first end to the second end of the body and from a right side to a left side of the lower surface for avoiding hook snag locations (see figures 1-5 and 2:65-3:6); wherein the left surface and the right surface define a continuous, uninterrupted surface from the first end to the second end of the body and from the upper surface to the lower surface of the body for avoiding hook snag locations. See id.
Re Claim 28, Tjernlund discloses that the body defines an exit orifice (40; see figure 3); the line passageway is in communication with the line opening and the exit orifice (see id.); wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings. See figures 2-5.
Re Claim 36, Tjernlund discloses a fishing rod comprising:
A shaft (20) having a base end (near handle, not shown but conventional for fishing rods) and a tip end (see figure 1);
A body (8) affixed to the shaft (see id. and figure 3), the body defining a line passageway (passageway formed by 30, 38; compare figures 3 and 5 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 8; see figure 5), a first end (end having 10), and a second end (end having 14);
The body defines a line opening (opening formed by top of 30, between 34; compare figures 3 and 5 with Applicants’ figures 2 and 6) and an exit orifice (40; see figure 3); 
The line passageway in communication with the line opening and the exit orifice (see id. and figure 5);
Wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings (see figures 2-5); and
Wherein the outer surface of the body is smooth. See id. and 2:65-3:6.
Re Claim 37, Tjernlund discloses that the body is a rod tip body that is affixed to the tip end of the shaft. See figures 1 and 3.
Re Claim 39, Tjernlund discloses that the outer surface of the body defines the line opening (figures 3 and 5 with Applicants’ figures 2 and 6), the line opening in communication with the line passageway (see figure 3), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations. See figures 1, 4, and 5 and 2:65-3:6.
Re Claim 40, Tjernlund discloses that the outer surface is comprised of an upper surface, a lower surface, a right surface, and a left surface (see figures 1-5); the upper surface of the body defining the line opening (see id.), the line opening in communication with the line passageway (see id.), the upper surface defining a compare figure 5 with Applicants’ figure 2) for avoiding hook snag locations (see 2:65-3:6); wherein the lower surface of the body defines a continuous, uninterrupted surface from the first end to the second end of the body and from a right side to a left side of the lower surface for avoiding hook snag locations (see figures 1-5 and 2:65-3:6); wherein the left surface and the right surface define a continuous, uninterrupted surface from the first end to the second end of the body and from the upper surface to the lower surface of the body for avoiding hook snag locations. See id.
Re Claim 41, Tjernlund discloses that the second end of the body defines the exit orifice (see figure 3); wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations. See figures 2-5 and 2:65-3:6.
Claim(s) 8, 9, 11, 13, 22, 23, 25, 28, 36, 37, 39, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter and Nakahata.
Re Claim 8, Ritter teaches a fishing rod comprising:
A shaft (6) having a base end (near handle; see figure 1) and a tip end (near 15; see id.);
A body (15 or 21) affixed to the shaft (see id. and 1:41-47), the body defining a line passageway (17, passageway formed by 18; or opening in 22, passageway formed by corresponding structure in 21; compare figures 2-4 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 15 or 21; see 
The outer surface of the body defines a line opening (opening formed by top of 18; or opening formed by top of corresponding sidewall structure in figure 4; compare figures 2-4 with Applicants’ figures 2 and 6) having a proximal end and a distal end (see figures 2-4), the line opening in communication with the line passageway (see figures 3 and 4 and 1:48-54), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations (see figures 2-4 and 1:41-54; compare figures 2-4 with Applicants’ figures 2 and 6);
Wherein the outer surface of the body is smooth. See id.
Ritter teaches that the body is a rod tip body that is affixed to the tip end of the shaft. See figure 1. Ritter teaches a middle line guide body (8) affixed to a middle portion of the shaft (see figure 1 and 1:31-36), but teaches that the middle line guide has a different body than that claimed in claim 8.
Nakahata, similarly directed to a fishing line guide, teaches that it is well-known in the art to have a rod tip body (9) affixed to a tip end of a fishing rod shaft (10), and a middle line guide body (8A or 8B) affixed to a middle portion of the shaft (see figures 1 and 2), wherein the tip end and middle line guide bodies have similar construction, varying only in the receiving orifice and angle of the guide. See figure 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the rod tip body of Ritter to be a middle line guide body, i.e., to modify the middle line guide body of Ritter to be similar to that of the tip end, in order to facilitate manufacture and to have the sloping of the body to mirror the angle of the fishing line for reduced friction. See Ritter at figure 1.
See Ritter at figure 1 and 1:41-47.
Re Claim 11, Ritter as modified by Nakahata teaches that the second end of the body defines an exit orifice (Ritter 17 or 22; see Ritter at figures 2-4, 1:44-47, and 2:6-16); wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations. See id. and Ritter at 1:48-54.
Re Claim 13, Ritter as modified by Nakahata teaches that the body defines an exit orifice (Ritter 17 or 22; see Ritter at figures 2-4, 1:44-47, and 2:6-16); the line passageway is in communication with the line opening and the exit orifice (see Ritter at figures 3 and 4 and 1:44-54); wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings. See Ritter at figures 2-4 and compare with Applicants’ figures 2 and 6.
Re Claim 22, Ritter teaches a fishing rod comprising:
A shaft (6) having a base end (near handle; see figure 1) and a tip end (near 15; see id.);
A body (15 or 21) affixed to the shaft (see id. and 1:41-47), the body defining a line passageway (17, passageway formed by 18; or opening in 22, passageway formed by corresponding structure in 21; compare figures 2-4 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 15 or 21; see figures 2-4), a first end (end having 16 or 24), a second end (end having 17 or 22); and a line opening (opening formed by top of 18; or opening formed by top of corresponding sidewall structure in figure 4; compare figures 2-4 with 
The second end of the body defines an exit orifice (17 or 22; see figures 2-4, 1:44-47, and 2:6-16);  
Wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations (see figures 2-4, 1:44-54, and 2:6-16); and
Wherein the outer surface of the body is smooth. See figures 2-4 and 1:41-54; compare figures 2-4 with Applicants’ figures 2 and 6.
Ritter teaches that the body is a rod tip body that is affixed to the tip end of the shaft. See figure 1. Ritter teaches a middle line guide body (8) affixed to a middle portion of the shaft (see figure 1 and 1:31-36), but teaches that the middle line guide has a different body than that claimed in claim 22.
Nakahata, similarly directed to a fishing line guide, teaches that it is well-known in the art to have a rod tip body (9) affixed to a tip end of a fishing rod shaft (10), and a middle line guide body (8A or 8B) affixed to a middle portion of the shaft (see figures 1 and 2), wherein the tip end and middle line guide bodies have similar construction, varying only in the receiving orifice and angle of the guide. See figure 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the rod tip body of Ritter to be a middle line guide body, i.e., to modify the middle line guide body of Ritter to be similar to that of the tip end, in order to facilitate manufacture and to have the sloping of the body to mirror the angle of the fishing line for reduced friction. See Ritter at figure 1.

See Ritter at figure 1 and 1:41-47.
Re Claim 25, Ritter as modified by Nakahata teaches that the outer surface of the body defines the line opening (compare Ritter at figures 2-4 with Applicants’ figures 2 and 6), the line opening in communication with the line passageway (see Ritter at figures 3 and 4 and 1:48-54), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations. See Ritter at figures 2-4 and 1:41-54; compare figures 2-4 with Applicants’ figures 2 and 6.
Re Claim 28, Ritter as modified by Nakahata teaches that the second end of the body defines an exit orifice (Ritter 17 or 22; see Ritter at figures 2-4, 1:44-47, and 2:6-16); the line passageway is in communication with the line opening and the exit orifice (see id.); wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings. See Ritter at figures 2-4 and compare with Applicants’ figures 2 and 6.
Re Claim 36, Ritter teaches a fishing rod comprising:
A shaft (6) having a base end (near handle; see figure 1) and a tip end (near 15; see id.);
A body (15 or 21) affixed to the shaft (see id. and 1:41-47), the body defining a line passageway (17, passageway formed by 18; or opening in 22, passageway formed by corresponding structure in 21; compare figures 2-4 with see figures 2-4), a first end (end having 16 or 24), a second end (end having 17 or 22); 
The body defines a line opening (opening formed by top of 18; or opening formed by top of corresponding sidewall structure in figure 4; compare figures 2-4 with Applicants’ figures 2 and 6) and an exit orifice (17 or 22; see figures 2-4, 1:44-47, and 2:6-16);  
The line passageway in communication with the line opening and the exit orifice (see figures 2-4, 1:44-47, and 2:6-16);
Wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings (see figures 2-4 and compare with Applicants’ figures 2 and 6); and
Wherein the outer surface of the body is smooth. See figures 2-4 and 1:41-54; compare figures 2-4 with Applicants’ figures 2 and 6.
Ritter teaches that the body is a rod tip body that is affixed to the tip end of the shaft. See figure 1. Ritter teaches a middle line guide body (8) affixed to a middle portion of the shaft (see figure 1 and 1:31-36), but teaches that the middle line guide has a different body than that claimed in claim 36.
Nakahata, similarly directed to a fishing line guide, teaches that it is well-known in the art to have a rod tip body (9) affixed to a tip end of a fishing rod shaft (10), and a middle line guide body (8A or 8B) affixed to a middle portion of the shaft (see figures 1 and 2), wherein the tip end and middle line guide bodies have similar construction, varying only in the receiving orifice and angle of the guide. See figure 2.
See Ritter at figure 1.
Re Claim 37, as best understood, Ritter as modified by Nakahata teaches that the body is a rod tip body that is affixed to the tip end of the shaft. See Ritter at figure 1 and 1:41-47.
Re Claim 39, Ritter as modified by Nakahata teaches that the outer surface of the body defines the line opening (compare Ritter at figures 2-4 with Applicants’ figures 2 and 6), the line opening in communication with the line passageway (see Ritter at figures 3 and 4 and 1:48-54), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations. See Ritter at figures 2-4 and 1:41-54; compare figures 2-4 with Applicants’ figures 2 and 6.
Re Claim 41, Ritter as modified by Nakahata teaches that the second end of the body defines the exit orifice (see Ritter at figures 2-4, 1:44-47, and 2:6-16); wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations. See Ritter at figures 2-4, 1:44-54, and 2:6-16.
Claim(s) 8, 9, 11, 13, 14, 22, 23, 25, 26, 28, 36, 37, and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tjernlund and Nakahata.
Re Claim 8, Tjernlund teaches a fishing rod comprising:
A shaft (20) having a base end (near handle, not shown but conventional for fishing rods) and a tip end (see figure 1);
A body (8) affixed to the shaft (see id. and figure 3), the body defining a line passageway (passageway formed by 30, 38; compare figures 3 and 5 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 8; see figure 5), a first end (end having 10), and a second end (end having 14);
The outer surface of the body defines a line opening (opening formed by top of 30, between 34; compare figures 3 and 5 with Applicants’ figures 2 and 6) having a proximal end and a distal end (see figures 3 and 5), the line opening in communication with the line passageway (see figure 3), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations (see figures 1, 4, and 5 and 2:65-3:6);
Wherein the outer surface of the body is smooth. See id.
Tjernlund teaches that the body is a rod tip body that is affixed to the tip end of the shaft. See figure 1. Tjernlund teaches a middle line guide body (see figure 1) affixed to a middle portion of the shaft (see id.), but teaches that the middle line guide has a different body than that claimed in claim 8.
Nakahata, similarly directed to a fishing line guide, teaches that it is well-known in the art to have a rod tip body (9) affixed to a tip end of a fishing rod shaft (10), and a middle line guide body (8A or 8B) affixed to a middle portion of the shaft (see figures 1 and 2), wherein the tip end and middle line guide bodies have similar construction, varying only in the receiving orifice and angle of the guide. See figure 2.
See Tjernlund at figure 1.
Re Claim 9, as best understood, Tjernlund as modified by Nakahata teaches that the body is a rod tip body that is affixed to the tip end of the shaft. See Tjernlund at figures 1 and 3.
Re Claim 11, Tjernlund as modified by Nakahata teaches that the second end of the body defines an exit orifice (Tjernlund 40; see Tjernlund at figure 3); wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations. See Tjernlund at figures 2-5 and 2:65-3:6.
Re Claim 13, Tjernlund as modified by Nakahata teaches that the body defines an exit orifice (Tjernlund 40; see Tjernlund at figure 3); the line passageway is in communication with the line opening and the exit orifice (see id.); wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings. See Tjernlund at figures 2-5.
Re Claim 14, Tjernlund as modified by Nakahata teaches that the outer surface of the body is comprised of an upper surface, a lower surface, a right surface, and a left surface (see Tjernlund at figures 1-5); the upper surface of the body defines the line opening (see id.), the line opening in communication with the line passageway (see id.), the upper surface defining a continuous, uninterrupted surface from the first end to the second end of the body and from a right side to a left side of the upper surface but for compare Tjernlund at figure 5 with Applicants’ figure 2) for avoiding hook snag locations (see Tjernlund at 2:65-3:6); wherein the lower surface of the body defines a continuous, uninterrupted surface from the first end to the second end of the body and from a right side to a left side of the lower surface for avoiding hook snag locations (see Tjernlund at figures 1-5 and 2:65-3:6); wherein the left surface and the right surface define a continuous, uninterrupted surface from the first end to the second end of the body and from the upper surface to the lower surface of the body for avoiding hook snag locations. See id.
Re Claim 22, Tjernlund teaches a fishing rod comprising:
A shaft (20) having a base end (near handle, not shown but conventional for fishing rods) and a tip end (see figure 1);
A body (8) affixed to the shaft (see id. and figure 3), the body defining a line passageway (passageway formed by 30, 38; compare figures 3 and 5 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 8; see figure 5), a first end (end having 10), and a second end (end having 14), and a line opening (opening formed by top of 30, between 34; compare figures 3 and 5 with Applicants’ figures 2 and 6);
The second end of the body defines an exit orifice (40; see figure 3); 
Wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations (see figures 2-5 and 2:65-3:6); and
Wherein the outer surface of the body is smooth. See id.
See figure 1. Tjernlund teaches a middle line guide body (see figure 1) affixed to a middle portion of the shaft (see id.), but teaches that the middle line guide has a different body than that claimed in claim 22.
Nakahata, similarly directed to a fishing line guide, teaches that it is well-known in the art to have a rod tip body (9) affixed to a tip end of a fishing rod shaft (10), and a middle line guide body (8A or 8B) affixed to a middle portion of the shaft (see figures 1 and 2), wherein the tip end and middle line guide bodies have similar construction, varying only in the receiving orifice and angle of the guide. See figure 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the rod tip body of Tjernlund to be a middle line guide body, i.e., to modify the middle line guide body of Tjernlund to be similar to that of the tip end, in order to facilitate manufacture and to have the sloping of the body to mirror the angle of the fishing line for reduced friction. See Tjernlund at figure 1.
Re Claim 23, as best understood, Tjernlund as modified by Nakahata teaches that the body is a rod tip body that is affixed to the tip end of the shaft. See Tjernlund at figures 1 and 3.
Re Claim 25, Tjernlund as modified by Nakahata teaches that the outer surface of the body defines the line opening (compare Tjernlund at figures 3 and 5 with Applicants’ figures 2 and 6), the line opening in communication with the line passageway (see Tjernlund at figure 3), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line See Tjernlund at figures 1, 4, and 5 and 2:65-3:6.
Re Claim 26, Tjernlund as modified by Nakahata teaches that the outer surface is comprised of an upper surface, a lower surface, a right surface, and a left surface (see Tjernlund at figures 1-5); the upper surface of the body defining the line opening (see id.), the line opening in communication with the line passageway (see id.), the upper surface defining a continuous, uninterrupted surface from the first end to the second end of the body and from a right side to a left side of the upper surface but for the line opening (compare Tjernlund at figure 5 with Applicants’ figure 2) for avoiding hook snag locations (see Tjernlund at 2:65-3:6); wherein the lower surface of the body defines a continuous, uninterrupted surface from the first end to the second end of the body and from a right side to a left side of the lower surface for avoiding hook snag locations (see Tjernlund at figures 1-5 and 2:65-3:6); wherein the left surface and the right surface define a continuous, uninterrupted surface from the first end to the second end of the body and from the upper surface to the lower surface of the body for avoiding hook snag locations. See id.
Re Claim 28, Tjernlund as modified by Nakahata teaches that the body defines an exit orifice (Tjernlund 40; see Tjernlund at figure 3); the line passageway is in communication with the line opening and the exit orifice (see id.); wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings. See Tjernlund at figures 2-5.
Re Claim 36, Tjernlund teaches a fishing rod comprising:
A shaft (20) having a base end (near handle, not shown but conventional for fishing rods) and a tip end (see figure 1);
A body (8) affixed to the shaft (see id. and figure 3), the body defining a line passageway (passageway formed by 30, 38; compare figures 3 and 5 with Applicants’ figures 2 and 6), an outer surface (outer surfaces of 8; see figure 5), a first end (end having 10), and a second end (end having 14);
The body defines a line opening (opening formed by top of 30, between 34; compare figures 3 and 5 with Applicants’ figures 2 and 6) and an exit orifice (40; see figure 3); 
The line passageway in communication with the line opening and the exit orifice (see id. and figure 5);
Wherein the line passageway between the line opening and the exit orifice is continuous and defines no openings (see figures 2-5); and
Wherein the outer surface of the body is smooth. See id. and 2:65-3:6.
Tjernlund teaches that the body is a rod tip body that is affixed to the tip end of the shaft. See figure 1. Tjernlund teaches a middle line guide body (see figure 1) affixed to a middle portion of the shaft (see id.), but teaches that the middle line guide has a different body than that claimed in claim 22.
Nakahata, similarly directed to a fishing line guide, teaches that it is well-known in the art to have a rod tip body (9) affixed to a tip end of a fishing rod shaft (10), and a middle line guide body (8A or 8B) affixed to a middle portion of the shaft (see figures 1 See figure 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the rod tip body of Tjernlund to be a middle line guide body, i.e., to modify the middle line guide body of Tjernlund to be similar to that of the tip end, in order to facilitate manufacture and to have the sloping of the body to mirror the angle of the fishing line for reduced friction. See Tjernlund at figure 1.
Re Claim 37, as best understood, Tjernlund as modified by Nakahata teaches that the body is a rod tip body that is affixed to the tip end of the shaft. See Tjernlund at figures 1 and 3.
Re Claim 39, Tjernlund as modified by Nakahata teaches that the outer surface of the body defines the line opening (compare Tjernlund at figures 3 and 5 with Applicants’ figures 2 and 6), the line opening in communication with the line passageway (see Tjernlund at figure 3), the outer surface defining a continuous, uninterrupted surface from the first end to the second end of the body but for the line opening for avoiding hook snag locations. See Tjernlund at figures 1, 4, and 5 and 2:65-3:6.
Re Claim 40, Tjernlund as modified by Nakahata teaches that the outer surface is comprised of an upper surface, a lower surface, a right surface, and a left surface (see Tjernlund at figures 1-5); the upper surface of the body defining the line opening (see id.), the line opening in communication with the line passageway (see id.), the upper surface defining a continuous, uninterrupted surface from the first end to the second end of the body and from a right side to a left side of the upper surface but for compare Tjernlund at figure 5 with Applicants’ figure 2) for avoiding hook snag locations (see Tjernlund at 2:65-3:6); wherein the lower surface of the body defines a continuous, uninterrupted surface from the first end to the second end of the body and from a right side to a left side of the lower surface for avoiding hook snag locations (see Tjernlund at figures 1-5 and 2:65-3:6); wherein the left surface and the right surface define a continuous, uninterrupted surface from the first end to the second end of the body and from the upper surface to the lower surface of the body for avoiding hook snag locations. See id.
Re Claim 41, Tjernlund as modified by Nakahata teaches that the second end of the body defines the exit orifice (see Tjernlund at figure 3); wherein the line opening and the line passageway define the only path to the exit orifice for reducing line snag locations. See Tjernlund at figures 2-5 and 2:65-3:6.
Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. The rejections above have been modified in view of the amendments Applicant made to claims 3 (rewritten as an independent claim incorporating the limitations of claim 1), 8 (incorporate the features of previously-pending claim 10), 12 (rewritten as an independent claim incorporating the limitations of claim 8), 17 (rewritten as an independent claim incorporating the limitations of claim 15), 22 (incorporate the features of previously-pending claim 24), 27 (rewritten as an independent claim incorporating the limitations of claim 22), 31 (rewritten as an independent claim incorporating the limitations of claim 29), 36 (incorporate the features of previously-
Applicant argues that the “claimed 20 degree departure of the ‘outer surface of said body for allowing a line to slip over said body’ is not obvious over Akiba’s inside surface of guide tube 47 so that resistance within the tube is lower. Applicant is facilitating an escape of line wound around the rod, while Akiba is compensating for an angle of line exiting reel 15. The two concepts are unrelated” (original emphasis). See Rem. 28-50, 58-63.
As a preliminary matter, Ritter and Tjernlund each teach the feature of the body tapers to the first end (see Ritter at figures 1, 3, and 4; Tjernlund at figures 1, 3, and 5), the outer surface of the body transitioning from the first end to the second end for allowing a line to slip over the body. See Ritter at figures 1, 3, and 4 and 1:44-47; Tjernlund at figures 1, 3, and 5.
Ritter and Tjernlund are each silent only with respect to the specific angle range of the tapering, i.e., less than 20 degrees from the longitudinal axis of the shaft.
Akiba teaches a similar line guide, the only difference with Applicant’s invention being that Akiba teaches an internal line guide, i.e., the line is guided to the interior of the fishing rod (see figures 1 and 3), rather than the line being guided along the exterior surface of the rod. See Applicant’s figure 7. However, reducing friction and wear of the line as it travels through the line guide, is present in both types of line guides. Note, for example, that in order to guide the line to the interior of the fishing rod, the line opening (45) of Akiba merely extends further, i.e., into the rod, than that of Applicant’s line opening (90). Compare Akiba at figures 1, 3, and 6, with Applicant’s figures 6, 7, and See Akiba at figures 3 and 5, noting that the weight of a hook and lure, or a fish pulling on the hook, pulls the fishing line against the lower surface of the line opening. Such friction created by the line being pulled through the line opening, is precisely what Akiba aims to minimize. See 4:34-38; see also Spec. at paragraph [0012] (also cited in Rem.), disclosing that the recited angle range reduces friction of the line against the body. Accordingly, Akiba teaches a desire for the angle of the line opening—similar in function and structure to the outer surface of the claimed body—to transition from a first end (near 53, 55, 57) to a second end (51) at less than a 20 degree departure from a longitudinal axis of a fishing rod shaft (13, 11) for allowing a line to slip along the body. See 4:1-5 and 4:34-38.
Applicant’s additional argument that “Applicant is facilitating an escape of line wound around the rod, while Akiba is compensating for an angle of line exiting reel 15,” is not entirely understood, because Applicant’s figures only illustrate the fishing line being released from a reel (see Spec. at figures 1 and 7-9), similar to that of Akiba. See Akiba at figure 3. To the extent that Applicant is arguing or that their line is wrapped around the rod instead of a reel, then the angle of tapering from the longitudinal axis would be even less than taught by Akiba. In other words, if the line is wrapped around the rod, then the outer surface of the body should have close to a zero degree departure from the longitudinal axis of the shaft because there would be no need to bring the line closer to the rod. See Akiba at figure 3; Ritter at figure 1; Tjernlund at figure 1; Spec. at figure 7. To the extent that Applicant might be arguing that their line See id.; Applicant’s figure 7. Accordingly, the transition of the outer surface of the body would be even less than taught by Akiba, when the body is at the tip end of the rod.
Applicant argues that Ritter and Tjernlund fail to teach a body that is affixed to a middle portion of the shaft. Akiba fails to teach a body affixed to a middle of the shaft that allows a line to slip over the body.  Nakahata’s “tip and middle portion are of conventional construction that could snag, which is contrary to Applicant’s claimed rod” (citing Nakahata at figure 2). See Rem. 50-58.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In particular, neither Ritter nor Tjernlund are alleged to teach a body affixed to a middle portion of the shaft; nor is Akiba alleged to teach a body affixed to a middle of the shaft that allows a line to slip over the body. Instead, Nakahata teaches a body affixed to a middle portion of the shaft, as discussed supra. See Nakahata at figure 2. Nor does the Office Action purport to replace the body of Ritter (alone or as modified by Akita) or Tjernlund (alone or as modified by Akita), with the alleged conventional construction of Nakahata. Applicant’s argument ignores the actual rejection above, instead attacking each of the references individually for alleged shortcomings, where the Action does not cite those references as teaching those features. Applicant’s argument is not persuasive because it does not address the specific combination of the references and their combined teachings. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/Primary Examiner, Art Unit 3642